United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit               March 16, 2006

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 05-10354




 APARTMENT MOVERS OF AMERICA, INC., THE APARTMENT MOVERS, INC.,
  THE ORIGINAL APARTMENT MOVERS, INC., OPTIMARKET INCORPORATED,
                        RODGER A. JOHNSON

                         Plaintiffs-Counter Defendants-Appellants


                              VERSUS


          ONE BEACON LLOYDS OF TEXAS, Formerly known as
                      C U Lloyd’s of Texas,


                              Defendant-Counter Claimant-Appellee



          Appeal from the United States District Court
               For the Northern District of Texas
                          3:04-CV-00278



Before HIGGINBOTHAM, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

      We agree with the district court that the slow down in

business experienced by the insured, Apartment Movers of America,

was not a “necessary suspension of your operations” so as to

trigger coverage for loss of business income under defendant’s

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
policy.   See Quality Oilfield Products, Inc. v. Michigan Mutual

Insurance Company, 971 S.W. 2d 635 (Tex. App. Houston, 1998).

     We, therefore, affirm the judgment of the district court.

     AFFIRMED.




                                2